Citation Nr: 1638301	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  07-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a pituitary adenoma, claimed as a head tumor.  

2.  Entitlement to service connection for memory loss, to include as secondary to residuals of a pituitary adenoma.  

3.  Entitlement to service connection for blindness of the right eye, to include as secondary to residuals of a pituitary adenoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for a psychiatric disorder, headaches, residuals of a head tumor, blindness of the right eye, memory loss, hearing loss and tinnitus.  In August 2009, the Board remanded the issues to the RO for additional development.  Service connection for schizoaffective disorder was established in a November 2010 Decision Review Officer (DRO) decision.  In September 2011 the Board granted service connection for headaches and remanded the remaining issues for further development.  In April 2013 the Board denied service connection for left ear hearing loss and tinnitus and remanded the remaining issues for further development. 

In February 2014 the Board denied service connection for hearing loss of the right ear and remanded the remaining issues.  In December 2015 the Board remanded the issues on appeal for further development.  

In the February 2014 Board decision it was noted that an October 2011 rating decision, implemented the Board's September 2011 grant of service connection for headaches and assigned a 0 percent (noncompensable) rating.  Later that month, with Veteran disagreed with the noncompensable rating.  In 2014 the Board remanded the matter of entitlement to an initial compensable rating for headaches for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued an SOC on June 2, 2015.  However, the Veteran never perfected the appeal by filing a Substantive Appeal, VA Form 9 or equivalent.  In fact, the time limit for filing a substantive appeal has expired, i.e., more than one year after the October 20, 2011, notification of the October 2011 decision and more than 60 days after the June 2, 2015 SOC.  See 38 C.F.R. § 20.302(b) (2015)(time limits for filing substantive appeal).  Thus, the RO should closed the appeal as to this matter pursuant to 38 C.F.R. § 19.32 (2015).  


FINDINGS OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.  Specifically, the RO resent a letter to the Veteran in attempting to comply with the Board's December 2015 remand of the claims for service connection for pituitary adenoma, claimed as a head tumor; service connection for memory loss and for blindness of the right eye, claimed as due to a pituitary adenoma.  That letter stated that in any reply the Veteran should reference "397/AW."  In a signed VA Form 21-4138, Statement in Support of Claim, later in February 2016 the Veteran wrote that "I am withdrawing my claim for the above-referenced remand order.  In Reply, refer to: 397/AW."  That VA Form 21-4138 also contained the Veteran's claim number.  This meets the criteria contained in 38 C.F.R. § 20.204.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


